Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 1 of 23




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


   SOCIAL LIFE NETWORK, INC.,
                                                       CIVIL ACTION NO. _________________
                                  Plaintiff,
                                                       COMPLAINT FOR VIOLATION                     OF
                  v.                                   FEDERAL SECURITIES LAWS

   PEAK ONE OPPORTUNITY FUND, L.P.,
   and JASON GOLDSTEIN.                                DEMAND FOR JURY TRIAL

                                  Defendants.




         Plaintiff Social Life Network, Inc. (“Plaintiff” or “SLN”), through counsel, states for its

  Complaint against Defendant Peak One Opportunity Fund, L.P. (“Peak One”) and Jason Goldstein

  (“Goldstein”, and together with Peak One, the “Defendants”) as follows:

                                        NATURE OF THE ACTION

         Defendant Peak One purchased from Plaintiff SLN short-term securities known as a

  convertible debenture (“Debenture”) (attached hereto as Exhibit A) and a common stock purchase

  warrant (“Warrant”) (attached hereto as Exhibit B) that were executed pursuant to a stock

  purchase agreement (“SPA”) (attached hereto as Exhibit C), and together with the Debenture and

  the Warrant, the “Transaction Documents”). Subsequently, SLN learned that Peak One is not

  registered or licensed as a securities dealer and is therefore not legally permitted to enter into the

  transactions, and is otherwise operating contrary to federal law. Further, the 121% interest rate

  charged on the Debenture, plus the additional consideration provided to Peak One under the

  Warrant, which is additional interest, violates both Nevada high interest loan laws, Florida usury

  laws, and the doctrine of unconscionability. Accordingly, SLN is entitled to recission of the notes,

  damages and other relief against the Defendants under federal securities laws 15 U.S.C. §§78cc

                                                                                                      1
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 2 of 23




  and/or 78o, 15 U.S.C. § 78j and 17 C.F.R. 240.10b-5, the criminal usury/high interest loan law

  provisions set forth in §687.071, Fla. Stat. 1993 or Nev. Rev. Stat. § 604A.400, as well as the

  doctrine of unconscionability.

                                        JURISDICTION AND VENUE

         1.        This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331

  because Plaintiff is asserting a claim under the Securities Exchange Act of 1934 (the “Act”).

         2.        This Court also has subject matter jurisdiction over this case pursuant to 28 U.S.C.

  § 1332 because the action is between citizens of different states and the amount in controversy

  exceeds $75,000.00.

         3.        This Court has supplemental jurisdiction over the state law claims pursuant to 28

  U.S.C. § 1367.

         4.        Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2) because

  Defendant Peak One’s principal place of business is located in this District and because a

  substantial part of the events giving rise to this action occurred in this District. Venue is also

  proper in this Court based on the forum selection clause set forth in the parties’ agreements.

                                               PARTIES

         5.        Plaintiff SLN is a Nevada corporation with a principal place of business located at

  3465 S. Gaylord Ct., Suite A509, Englewood, CO 80113.

         6.        SLN is a microcap company that licenses a Software as a Service (SaaS) internet

  platform to various industries.

         7.        Defendant Peak One is a Delaware limited partnership with its principal place of

  business located at 333 South Hibiscus Drive, Miami Beach, FL 33139.

         8.        Upon information and belief, Peak One is a capital funding company that purchases



                                                                                                     2
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 3 of 23




  and sells securities for its own account. A business entity search on the Nevada Secretary of State

  website reveals that Peak One is registered to conduct business in the State of Nevada as of

  February 1, 2016 through its agent, Vcorp Services, LLC.

          9.       Upon information and belief, Jason Goldstein is the founder and managing partner

  of Peak One.1

          10.      Upon information and belief, Goldstein is a permanent resident, domiciled, and,

  therefore, a citizen of the state of Florida.

                                            FACTUAL BACKGROUND

          11.      In 2019, SLN needed funding to sustain its business operations and agreed to

  funding with Peak One in the form set forth in the Transaction Documents.

          12.      The Defendants purchased the from SLN a Debenture and Warrant (both

  securities) and subsequently submitted three exercise notices (additional securities transactions)

  resulting in the issuance of tens of millions of shares of common stock (securities and a securities

  transaction) of the Plaintiff.

          13.      Upon information and belief, the Defendants’ business model is to purchase

  convertible securities from penny stock issuers in need of cash. After holding the convertible

  securities for approximately six months, Defendants convert the securities into newly issued shares

  of stock (securities) at deeply discounted prices—which is a term of the contract—and sells that

  stock into the market at a profit.

          14.      Defendants were not registered securities dealers at the time of entry into the

  Transaction Documents in this case.

          15.      Defendants are not currently registered as securities dealers.


  1
   Upon information and belief, Goldstein has also been operating his fraudulent scheme through at least one other
  entity named Peak One Investments, LLC.

                                                                                                                3
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 4 of 23




  The Securities

          16.     The Warrant in this case that Defendants acquired tens of millions of shares under

  an unconscionable cashless exercise formula that was buried into the Warrant. This allowed

  Defendants to effectuate additional securities transactions and acquire stock at the price of $0.00.

          17.     Pursuant to a cashless exercise clause in the Warrant, if the market price was greater

  than the exercise price, then the Defendants could elect to receive warrant shares pursuant to a

  formula.

          18.       The formula in the Warrant is as follows:




          19.     Under the Warrant, the exercise price was set at $0.20 per share, subject to various

  adjustments.2

          20.     Pursuant to the formula provided, Peak One was able to acquire nearly $1,000,000

  worth of stock for $0.00.

  Defendants Violated Federal Securities Laws by Acting as an Unregistered Dealer

          21.     37.      Section 15(a) of the Act, codified at 15 U.S.C. § 78o(a)(1) provides:

                  It shall be unlawful for any broker or dealer which is either a person


  2
    The exercise price and the number of warrant shares are subject to adjustments if there is a distribution of
  assets to shareholders and/or dilution of issued and outstanding shares. These adjustments were described
  in a nearly incomprehensible manner buried into the Warrant. See Warrant, at 2-4.

                                                                                                              4
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 5 of 23




                  other than a natural person or a natural person not associated with a
                  broker or dealer which is a person other than a natural person (other
                  than such a broker or dealer whose business is exclusively intrastate
                  and who does not make use of any facility of a national securities
                  exchange) to make use of the mails or any means or
                  instrumentality of interstate commerce to effect any
                  transactions in, or to induce or attempt to induce the purchase
                  or sale of, any security (other than an exempted security or
                  commercial paper, bankers’ acceptances, or commercial bills)
                  unless such broker or dealer is registered in accordance with
                  subsection (b) of this section.

          22.     Under 15 USCS § 78c(5), “the term ‘dealer’ means any person engaged in the

  business of buying and selling securities . . . for such person’s own account through a broker or

  otherwise.”

          23.     Under 15 USCS § 78c(13), “[t]he terms ‘buy’ and ‘purchase’ each include any

  contract to buy, purchase, or otherwise acquire” securities.

          24.     The transactions in this case involve “securities” as that term is defined in section

  78c(a)(10) of the Act.

          25.     The transactions in this case involve Peak One’s purchase of a debenture and a

  warrant, which are considered securities under 78c(a)(10) of the Act.

          26.     Under the transactions at issue in this case, Peak One acquires SLN stock, which

  are considered securities under 78c(a)(10) of the Act.

          27.     Under the transactions in this case, Peak One acquires newly issued stock at a deep

  discount to the market value. Acquiring large blocks of securities at a discount is a common

  attribute of a securities dealer.

          28.     Peak One acquired the stock for its own account. (15 U.S.C. §78o(5)).

          29.     Peak One sold the newly issued stock into the market. Selling large quantities of

  newly issued stock is a common attribute of a securities dealer.



                                                                                                     5
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 6 of 23




          30.    Upon information and belief, at the time Peak One entered into transactions in this

  case (April 11, 2019), Peak One was not registered as a dealer in compliance with the Securities

  and Exchange Commission (“SEC”) requirements.

          31.    Upon information and belief, at the time it entered into the transactions in this case,

  Peak One was not registered as a dealer in compliance with the Financial Industry Regulatory

  Authority (“FINRA”) or any other self-regulatory organization as is required under the Act.

          32.    On information and belief, Peak One is still not registered as a broker dealer under

  SEC or FINRA organizations.

  Peak One Used Interstate Commerce to Effectuate Securities Transactions

          33.    Upon information and belief, Peak One made use of the mails, email, and other

  instrumentalities of interstate commerce to effectuate the transactions in this case. Peak One

  conducted inter-state conference calls and used email to negotiate the transactions.

          34.    Upon information and belief, Peak One held itself out to the public as a provider of

  creative financing solutions, including convertible securities, to microcap companies in need of

  cash.

  Peak One is Considered a Dealer Under the Act Because it Buys and Sells Securities as a
  Regular Part of its Business

          35.    Peak One is operating a business in Florida through which it has effected a

  multitude of transactions with convertible notes essentially identical to the transaction in this case.

          36.    As part of its regular business operations, Peak One buys convertible securities

  from penny stock issuers in need of cash.

          37.    As a part of its regular business operations, Peak One regularly acquires large

  blocks of newly issued stock at a discount to the market price. Obtaining large blocks of newly-

  issued shares at a discount is a common attribute of a securities dealer.

                                                                                                       6
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 7 of 23




           38.       As a regular part of its business operations, Peak One sells the large blocks of

  newly-issued securities into the market, for its own account. Selling large blocks of newly issued

  shares into the market is a common attribute of a securities dealer.

           39.       Peak One’s buying and selling of securities for its own account involves more than

  a few isolated transactions.        SEC filings reveal that Peak One purchased nearly identical

  convertible notes from at least twenty-seven (27) penny stock issuers within the last few years

  alone.

           40.       Plaintiff would like to incorporate by reference the SEC filings of other microcap

  issuers (that are public record) into this Complaint in order to establish voluminous securities

  transaction entered into by Peak One which demonstrates dealer activity.

  Defendants Made Material Misrepresentations and/or Omissions to Induce SLN to Sell them
  Securities

           41.       Peak One made two (2) material misrepresentations and/or omissions to induce

  SLN to sell Peak One securities.

           42.       First, Peak One made a material misrepresentation with respect to them being able

  to lawfully engage in the transaction.

           43.       Peak One represented that the transaction was lawful. That representation was

  located in the SPA as follows:

                     m. Laws and Regulations; Consents and Approvals. There shall
                     not be in effect any law, rule or regulation prohibiting or restricting
                     the transactions contemplated hereby…

  SPA, at § 8 m.

           44.       Second, Peak One made a material misrepresentation/omission when it indicated

  that it would not acquire shares with a view for public sale or distribution which is, unequivocally,

  dealer activity.

                                                                                                     7
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 8 of 23




          45.       Paragraph 2(a) of the SPA purportedly identify the “Investment Purpose” of the

  transaction as:

                    Investment Purpose. Without limiting the Buyer’s right to sell the
                    Shares pursuant to a Registration Statement, Buyer is purchasing the
                    Debentures, and will be acquiring the Conversion Shares, for its own
                    account for investment only and not with a view towards the public
                    sale or distribution thereof and not with a view to or for sale in
                    connection with any distribution thereof.

          46.       This material misrepresentation is simple and has a nearly identical effect as the

  first material misrepresentation: Peak One promised to not act as a dealer.

          47.       The misrepresentations were material to the transaction because had SLN known

  that Defendants were unable to enter into the transaction lawfully SLN would have not entered

  into the transaction.

          48.       These misrepresentations induced SLN to sell securities to Peak One.

          49.       Upon information and belief, Defendant Goldstein was a registered dealer for over

  10 years with the SEC and FINRA.

          50.       Upon information and belief, Goldstein acted on behalf of Peak One and directed

  its activities.

          51.       Goldstein knows what dealer activity is and therefore knew Peak One had an

  obligation to register as a dealer.

          52.       Defendants knowingly and/or intentionally made the material misrepresentation

  that it was lawfully able to enter into the transaction.

          53.       The Plaintiff has standing to bring an action against Defendants as it is in

  contractual privity with Peak One due to the Transaction Documents.




                                                                                                    8
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 9 of 23




          54.     Defendants’ misrepresentations caused loss or harm because the Plaintiff was

  unaware it would engage in dealer activity after purchasing convertible securities from Plaintiff

  thereby causing a decrease in SLN’s market capitalization, its share price, and other damage.

          55.     Upon information and belief, Defendants used the means and/or instrumentalities

  of interstate commerce to effectuate the fraud by sharing document drafts, negotiating, and other

  discussions surrounding entry into the Transaction Documents via email, telephone, and postal

  services.

          56.     For the reasons discussed above, SLN is entitled to damages caused by the material

  misrepresentations and/or omissions by Peak One.

  Jason Goldstein Solely Directed and Controlled Peak One to Violate Federal Securities Laws

          57.     Upon information and belief, Goldstein is the controlling partner of Peak one.

          58.     Goldstein is listed as a controlling “managing partner” for Peak One on professional

  social networking sites.

          59.     Goldstein was the signatory of the Transaction Documents on behalf of Peak One.

          60.     Upon information and belief, Goldstein directed Peak One to engage in conduct of

  a dealer and further, to not register as such.

          61.     Upon information and belief, Goldstein was a registered dealer for approximately

  13 years.

          62.     Goldstein was not registered at the time of entry into the Transaction Documents,

  nor was he registered at the time of any of the additional securities transactions that took place

  under the Transaction Documents.

          63.     Goldstein is still, to this day, not registered as a dealer




                                                                                                    9
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 10 of 23




          64.     Goldstein, based on his very own credentials, knew Peak One was required to

  register as a dealer due to its dealer activity and intentionally decided not to direct Peak One to

  register as a dealer.

          65.     Goldstein intentionally directed Peak One to misrepresent to SLN that it would not

  engage in dealer activity by distributing and selling SLN’s shares after they were acquired.

          66.     Goldstein knew that he was going to direct Peak One to sell and distribute the

  securities acquired by Peak One shortly after the shares were obtained.

          67.     Goldstein knew that if Peak One would have accurately represented Peak One’s

  intentions that SLN may not have entered into the securities transactions.

          68.     Goldstein culpably participated in directing Peak One to engage in dealer conduct

  and chose to not register as a dealer.

          69.     Goldstein culpably participated in directing Peak One to make material

  misrepresentations to induce SLN to sell Peak One the securities.

          70.     Goldstein should be held responsible as a control person for all of Peak One’s

  violations of the Act.

  Unconscionability, Usury, Unjust Enrichment, and Conversion

          71.     As previously discussed, the entire transaction herein is unlawful because Peak One

  is not a registered broker-dealer. As discussed below, there are a number of additional issues with

  respect to the Transaction Documents.

          72.     As evidenced by the Transaction Documents, SLN has secured roughly one million

  dollars of SLN common stock to Peak One.

          73.     One can reasonably infer that a $300,000 “investment” does not generally yield one

  million dollars of stock plus additional cash considerations.



                                                                                                  10
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 11 of 23




         74.     The amount received compared to the amount provided by Peak One demonstrates

  a one-sided transaction that is clearly unconscionable.

         75.     Further, the Debenture imposes an interest rate in excess of the lawfully permitted

  rates in both Nevada (40%) and Florida (18%). This is because of the default benefits that were

  afforded to Peak One. Namely, Peak One charged and received 140% of the principal plus accrued

  interest plus default penalties. Peak One recovered the principal under the Debenture

  approximately seventy-five (75) days after it provided the initial monies to SLN.

         76.     A calculation of 40% 3 in excess of the principal amount loaned, repaid over a 75-

  day period, results in an annualized interest rate of 121% without including the additional

  consideration provided (penalty fees, accrued interest, warrant shares, etc.)

         77.     For the reasons set forth above, the Transaction Documents were usurious and

  unconscionable. Therefore, Peak One deprived SLN of its property that Peak One had no right to

  acquire and was unjustly enriched by doing so.

                                       CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF

         Declaratory Judgment To Void And Rescind The Securities Transaction Documents
                  Under Section 29(b) Of The Act For Violation Of Section 15(a)

         78.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of the prior

  Paragraphs as though set forth herein.

         79.     Title 15 of the United States Code § 78cc [b] provides that every contract made “in

  violation of any provision of this chapter or of any rule or regulation thereunder . . . shall be void

  (1) as regards the rights of any person who, in violation of any such provision, rule, or regulation,



  3
   40% was derived from the repayment feature in the Debenture that required SLN to repay 140% of the
  principal, interest accrued, and penalties.

                                                                                                     11
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 12 of 23




  shall have made . . . any such contract. . . ." 15 U. S. C. § 78cc (b).

          80.     Peak One was acting as a securities dealer as defined in the Act. Peak One violated

  15 U.S.C. § 78o by purchasing and selling securities as a regular part of its business without being

  a registered dealer.

          81.     Peak One was not lawfully permitted to effectuate the transactions in this case,

  which deal with securities. The transactions were prohibited.

          82.     Peak One further violated section 15 of the Act (15 U.S.C. § 78o) by using the

  means of interstate commerce to effectuate the securities contracts in this case, which are unlawful

  given that Peak One is not a registered dealer.

          83.     Registration with the SEC requires a dealer to provide important information to the

  SEC about its business—some of which is made public—including but not limited to the names

  of the direct and indirect owners and executive officers of the business, certain arrangements with

  other persons or entities, the identities of those who control the business, the states in which the

  dealer does business, past criminal or regulatory actions of the dealer or any affiliate that controls

  the business, and financial information, including bankruptcy history.

          84.     Further, registration requires the dealer to join a self-regulatory organization, such

  as the Financial Industry Regulatory Authority (“FINRA”) or a national security exchange, which

  assists the SEC in regulating the activities of registered dealers.

          85.     The registration requirement is designed to protect stock issuers (and others) from

  unscrupulous or unqualified agents acting as dealers. Accordingly, SLN, a stock issuer, is in the

  class of persons that the Act was designed to protect. See Reg'l Properties, Inc. v. Fin. & Real

  Estate Consulting Co., 678 F.2d 552, 559 (5th Cir. 1982).

          86.     As a party to the Transaction Documents, SLN is in contractual privity with Peak



                                                                                                     12
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 13 of 23




  One.

          87.     Plaintiff has a private right of action for rescission of the transactions in this case

  under 15 U.S.C. § 78o and/or 78cc(b). See Mills v. Electric Auto-Lite Co., 396 U.S. 375 (1970);

  Eastside Church of Christ v. Nat'l Plan, Inc., 391 F.2d 357 (5th Cir. 1968).

                                   SECOND CLAIM FOR RELIEF

                       Violations of Section 10(b) and SEC Rule 10b-5 of the Act

          88.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of the prior

  Paragraphs as though set forth herein.

          89.     Defendants directly or indirectly, by the use of the means or instrumentalities of

  interstate commerce, or the facilities of a national securities exchange, and/or the mails: (a)

  employed devices, schemes, and/or artifices to defraud; (b) made untrue statements of material

  fact, or omitted to state material facts necessary in order to make the statements made, in the light

  of the circumstances under which they were made, not misleading; and/or (c) engaged in acts,

  practices, or courses of business which operated or would have operated as a fraud or deceit on

  other persons in violation of Exchange Act Section 10(b) and Exchange Act Rule 10b-5.

          90.     At all relevant times, Defendants were aware of its registration requirements as set

  forth above, but intentionally avoided such registration to avoid a review by federal and state

  securities regulators of its books and records.

          91.     Defendants intentionally and/or knowingly materially misrepresented it would not

  act as a dealer to induce SLN to sell its securities.

          92.     Defendants, at all relevant times when dealing with SLN, intentionally and/or

  knowingly omitted from any negotiations or contracts involving SLN the fact Defendants knew it

  was violating securities laws by not registering as required.



                                                                                                      13
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 14 of 23




         93.     By engaging in dealer activity after it purchased securities from SLN Peak One

  severely damaged SLN by severely reducing its market capitalization.

         94.     Defendants utilized the means and instrumentalities of interstate commerce, such

  as email, telephone, and postal services, to effectuate this fraud when negotiating the Transaction

  Documents from its offices in Florida while SLN was in Colorado.

         95.     Defendants made its material misrepresentations and/or material omissions by the

  very means described above when sharing the Transaction Documents via email and/or postal

  services prior to their execution.

         96.     By reason of the foregoing, Peak One has violated Section 10(b) and Exchange Act

  Rule 10b-5.

                                   THIRD CLAIM FOR RELIEF
   Violation, as a Control Person, of Section 15(a)(1) and Section 10(b) and SEC Rule 10b-5 of the
                          Exchange Act Pursuant to Section 20(a) of the Act
                                       (Against Jason Goldstein)

         97.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of the prior

  Paragraphs as though set forth herein.

         98.     Under Section 20(a) of the Act [15 U.S.C. § 78t(a)], every person who, directly or

  indirectly, controls any entity liable under any provision of the Exchange Act or of any rule or

  regulation thereunder shall also be liable jointly and severally with and to the same extent as such

  controlled entity to any person to whom such controlled person is liable, unless the controlling

  person acted in good faith and did not directly or indirectly induce the act or acts constituting the

  violation or cause of action.

         99.     During the relevant period, Goldstein was the sole person in control of Peak One.




                                                                                                    14
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 15 of 23




             100.   By reason of the foregoing, Goldstein did not act in good faith, and he directly

  induced the act and/or acts constituting Peak One’s violations of the Exchange Act intentionally

  and/or knowingly for the reasons set forth above.

                                    FOURTH CLAIM FOR RELIEF

               Voiding and Recission Pursuant to Nevada’s High Interest Loan Statute
   (Nev. Rev. Stat. § 604A.400)/In the Alternative, Pursuant to Florida’s Usury Statutes (Fla. Stat.
                                            §§ 687 et seq.)

             101.   Plaintiff repeats, reiterates, and re-alleges each and every allegation of the prior

  Paragraphs as though set forth herein.

             102.   Under Nevada Law, a high interest loan is a loan with an interest rate above 40%.

             103.   Nev. Rev. Stat. § 604A.400(1) provides: “A person … shall not operate a check-

  cashing service, deferred deposit loan service, high-interest loan service or title loan service

  unless the person is licensed with the Commissioner pursuant to the provisions of this chapter.”

             104.   Nev. Rev. Stat. § 604A.400(2) provides:

                    A person must have a license regardless of the location or method
                    that the person uses to operate such a service, including, without
                    limitation, at a kiosk, through the Internet, through any telephone,
                    facsimile machine or other telecommunication device or through
                    any other machine, network, system, device or means, except that
                    the person shall not operate such a service through any automated
                    loan machine in violation of the provisions of subsection 3.

             105.   Peak One charged SLN an annualized interest rate of at least 121%, pursuant to

  the terms of the Debenture, including but not limited to; the accrued interest, default penalties,

  default interest, and default multiplier, and the additional consideration provided from the Warrant

  therein.

             106.   Peak One is not licensed to offer high interest loans in Nevada and, thus, issued the

  Debenture in violation of Nev. Rev. Stat. § 604A.400.



                                                                                                      15
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 16 of 23




         107.    Under Nevada law, high-interest loans that are issued by persons not licensed with

  the Commissioner of Financial Institutions are voidable at the option of the other party to the

  transaction. Nev. Rev. Stat. § 604A.920.

         108.    In the alternative, Peak One violated Florida’s usury statutes based on the conduct

  described above as it is unlawful to charge an interest rate in excess of 18% per annum as described

  above. See Fla. Stat. § 687.03.

         109.    SLN, in good faith, requests the Court declare: (i) that Peak One is an unlicensed

  high-interest lender; (ii) the Transaction Documents embody a high-interest loan transaction that

  imposes an annualized interest rate of at least 121%; and (iii) pursuant to Nev. Rev. Stat.

  § 604A.920, the Transaction Documents are void and/or rescinded.

         110.    In the alternative, SLN, in good faith, requests the Court: (i) declare the Transaction

  Documents imposes an annualized interest rate of at least 121%; (ii) pursuant to Fla. Stat. §

  687.145, the Transaction Documents are void and/or rescinded; and (iii) award damages, both

  actual and punitive, to SLN pursuant to Fla. Stat. § 687.147.

                                    FIFTH CLAIM FOR RELIEF

           Declaring the Transaction Documents Void and Unenforceable Pursuant to
      Nevada’s Doctrine of Unconscionability (Nev. Rev. Stat. § 104.2302 )/ In the Alternative,
                 Florida’s Doctrine of Unconscionability (Fla. Stat. § 672.302)

         111.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of the prior

  Paragraphs as though set forth herein.

         112.    Under Nevada law, unconscionability requires both procedural and substantive

  unconscionability. That said, both need not be present in the same degree, as a sliding scale is

  invoked, and the unconscionable substance may be so oppressive that less evidence of procedural

  unconscionability be required. U.S. Home Corporation v. Michael Bellesteros Trust, 415 P.3d 32,



                                                                                                     16
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 17 of 23




  40 (Nev. 2018).

         113.    A contract term is procedurally unconscionable if “a party does not have the

  opportunity to agree to the contract term either because (1) the contract is an adhesion contract, or

  because (2) the terms “are not readily ascertainable upon a review of the contract.” D.R. Horton

  v. Green, 96 P.3d 1159, 1162 (Nev. 2004).

         114.    The Warrant has an incomprehensible cashless exercise provision that was buried

  in the Warrant thereby making it procedurally unconscionable.

         115.    SLN was unaware of the function of the cashless exercise provision considering a

  strike price of $0.20 was on the face of the Warrant.

         116.    The cashless exercise provision was embedded into the Warrant in a procedurally

  unconscionable manner because it was not readily ascertainable upon review of the contract.

         117.    The exercise provisions in the Warrant simply do not express to SLN that Peak One

  could potentially acquire tens of millions of shares because the face of the Warrant provides that

  Peak One is entitled to only 300,000 shares, meaning, if Peak One can somehow derive from the

  Warrant that it’s entitled to tens of millions of shares, then it was done so in a deceitful manner

  to hide the true term from SLN.

         118.    Further, the Warrant was substantively unconscionable because it provided the

  Defendants with roughly one million dollars’ worth of SLN stock, in addition to the other

  consideration provided. Peak One only provided roughly $300,000. This is blatantly overly harsh

  and one-sided and sufficient to establish substantive unconscionability.

         119.    Demonstrated     above,    there   was   a   sufficient   presence    of   procedural

  unconscionability as well as a significant presence of substantive unconscionability based on the

  consideration exchanged between the parties.



                                                                                                    17
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 18 of 23




         120.    In the alternative, under Florida law, “[i]f the court as a matter of law finds the

  contract or any clause of the contract to be unconscionable at the time it was made, the court may

  refuse to enforce the contract ….” Fla. Stat. 672.302; Bennett v. Behring Corp., 466 F. Supp. 689,

  695 (S.D. Fla. 1979).

         121.    For the reasons discussed above, in the alternative, Defendants have also violated

  the doctrine of unconscionability under Florida law as well.

         122.    SLN, in good faith, requests the Court declare: (i) the Transaction Documents are

  unconscionable; and (ii) the Transaction Documents are void and unenforceable.

                                   SIXTH CLAIM FOR RELIEF

                                           Unjust Enrichment

         123.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of the prior

  Paragraphs as though set forth herein.

         124.    Under Nevada law, a claim for unjust enrichment must satisfy three elements:

                 (1) there is a benefit conferred on the defendant by the plaintiff, (2) appreciation by
                 the defendant of such benefit, and (3) acceptance and retention by the defendant of
                 such benefit.

  See Unionamerica Mtg. v. McDonald, 97 Nev. 210, 212 (1981)

         125.    Under Florida law, a claim for unjust enrichment must satisfy three elements:

                 (1) the plaintiff has conferred a benefit on the defendant, who has
                 knowledge thereof; (2) defendant voluntarily accepts and retains the
                 benefit conferred; and (3) the circumstances are such that it would
                 be inequitable for the defendants to retain the benefit without first
                 paying the value thereof to the plaintiff.

  Duty Free World, Inc. v. Miami Perfume Junction, Inc., 253 So. 3d 689, 693 (Fl. Dist. Ct App.
  2018).

         126.    Peak One was unjustly enriched and thus benefited at the expense of SLN for the

  reasons discussed above.

                                                                                                     18
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 19 of 23




            127.   Equity and good conscience require SLN to recover from Peak One the shares it

  received, or the equivalent value thereof, pursuant to the Transaction Documents.

                                  SEVENTH CLAIM FOR RELIEF

                                               Conversion

            128.   Plaintiff repeats, reiterates, and re-alleges each and every allegation of the prior

  Paragraphs as though set forth herein.

            129.   Under Nevada law, conversion is defined as, “a distinct act of dominion wrongfully

  exerted over another's personal property in denial of, or inconsistent with his title or rights therein

  or in derogation, exclusion, or defiance of such title or rights.” See M.C. Multi-Family Dev., LLC

  v. Crestdale Assocs., Ltd., 124 Nev. 901, 910 (2008) (internal citations omitted).

            130.   Here, Peak One wrongfully extended a distinct and intentional act of dominion over

  SLN’s shares when it acquired the shares pursuant to unlawful Transaction Documents for reasons

  set forth above.

            131.   Peak One acted inconsistent with SLN’s use and enjoyment of the shares as

  described herein because it violated laws and regulations prohibit the Defendants from lawfully

  acquiring SLN’s property. Therefore, Peak One had no right to the use and enjoyment of SLN’s

  shares.

            132.   In the alternative, under Florida law, conversion is defined as, “an act of dominion

  wrongfully asserted over another’s property inconsistent with his ownership of it.” See Advanced

  Surgical Technologies, Inc. v. Automated Instruments, Inc., 777 F.2d 1504, 1507 (11th Cir. 1985)

  (quoting Belford Trucking Co. v. Zagar, 243 So. 2d 646, 648 (Fla. 4th DCA 1970)).

            133.   The allegations discussed above shall also be sufficient to satisfy a claim of

  conversion under Florida law.



                                                                                                      19
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 20 of 23




         134.    SLN was damaged in an amount of no less than $1,000,000.00 because that is what

  the value of SLN’s stock that Peak One had no right to require.

         135.    SLN, in good faith, requests the Court compel Peak One to return all of the stock,

  or the value thereof, that it unlawfully obtained from SLN.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff seeks judgment against Defendants as follows:

             A. on the First Claim for Relief, SLN requests the Court enter an Order in Plaintiff’s

                 favor against Defendants finding (i) that Peak One is an unregistered dealer, acting

                 in violation of 15 U.S.C. § 78o; and (ii) pursuant to 15 U.S.C. § 78cc, the

                 Transaction Documents are void and/or rescinded;

             B. on the Second Claim for Relief, SLN requests the Court enter an Order in

                 Plaintiff’s favor against Defendants finding they violated Section 10(b) of the Act,

                 SEC Rule 10b-5, and award all statutory relief permissible, including damages in

                 an amount of no less than $5,000,000.00, and attorneys’ fees;

             C. on the Third Claim for Relief, SLN requests the Court enter an Order against Jason

                 Goldstein for joint and several liability pursuant to Section 20(a) of the Act with

                 Peak One for damages of no less than $5,000,000 for directly participating in

                 Defendants’ malfeasance, which resulted in multiple violations of the Act.

             D. on the Fourth Claim for Relief, SLN requests the Court enter an Order in Plaintiff’s

                 favor against Defendants finding the transaction (i) is a high-interest loan that

                 imposes on SLN an annual interest rate in excess of 40%, (ii) that Peak One is not

                 licensed with the Nevada Commissioner of Financial Institutions to issue high-

                 interest loans and/or (iii) that the transaction is usurious under Fla. Stat. §§ 687 et



                                                                                                      20
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 21 of 23




               seq. and, therefore, are voidable and/or subject to rescission by SLN;

           E. on the Fifth Claim for Relief, SLN requests the Court enter an Order in Plaintiff’s

               favor against Defendants finding the Transaction Documents are unconscionable

               under Nev. Rev. Stat. § 104.2302 and/or Fla. Stat. § 672.302, therefore, are

               unenforceable and/or portions are unenforceable;

           F. on the Sixth Claim for Relief, SLN requests the Court enter an Order in Plaintiff’s

               favor against Defendants for Peak One to return of all shares and/or property that

               was wrongfully obtained based on the alleged violations herein that was in excess

               of the value received by SLN thereby unjustly enriching Peak One;

           G. on the Seventh Claim for Relief, SLN requests the Court enter an Order in

               Plaintiff’s favor against Defendants based on violations Nevada and Florida tort

               of conversion in the amount of the value of all stock that was wrongfully acquired

               by Peak One as well as damages of no less than $5,000,000;

           H. to the extent permissible, awarding Plaintiff compensatory, direct, and

               consequential damages;

           I. awarding Plaintiff punitive damages and/or treble damages as the Court deems

               appropriate as a means to deter Defendants from continuing to engage in the same

               fraudulent transactions;

           J. requiring Defendants to pay Plaintiff’s attorney fees and costs; and

           K. any other relief that the Court deems just, proper, and in the interest of justice.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues properly so tried.




                                                                                                    21
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 22 of 23




         DATED: April 9, 2021                  Respectfully Submitted,


                                               /s/ Brenda L. Hamilton
                                               Brenda L. Hamilton, Esq.
                                               Florida Bar: 0004618
                                               THE BASILE LAW FIRM, P.C.
                                               365 Fifth Avenue South, Suite 201
                                               Naples, FL 34103
                                               Tel.: (239) 232-8400
                                               Email: brenda@thebasilelawfirm.com

                                               LEAD      COUNSEL             FOR
                                               PLAINTIFF   SOCIAL            LIFE
                                               NETWORK, INC.

                                               s/ Mark R. Basile
                                               Mark R. Basile, Esq.
                                               THE BASILE LAW FIRM, P.C.
                                               390 N. Broadway, Ste. 140
                                               Jericho, NY 11753
                                               Tel.: (516) 455-1500 x110
                                               Email: mark@thebasilelawfirm.com

                                               PRO HAC VICE PENDING

                                               s/ Eric J. Benzenberg
                                               Eric J. Benzenberg, Esq.
                                               THE BASILE LAW FIRM, P.C.
                                               390 N. Broadway, Ste. 140
                                               Jericho, NY 11753
                                               Tel.: (516) 455-1500 x112
                                               Email: eric@thebasilelawfirm.com

                                               PRO HAC VICE PENDING

                                               s/ Gustave P. Passanante
                                               Gustave P. Passanante, Esq.
                                               THE BASILE LAW FIRM, P.C.
                                               390 N. Broadway, Ste. 140
                                               Jericho, NY 11753
                                               Tel.: (516) 455-1500 x113
                                               Email: gus@thebasilelawfirm.com

                                               PRO HAC VICE PENDING


                                                                                  22
Case 1:21-cv-21373-DPG Document 1 Entered on FLSD Docket 04/09/2021 Page 23 of 23




                                               s/ Catherine Gretschel
                                               Catherine Gretschel, Esq.
                                               THE BASILE LAW FIRM, P.C.
                                               390 N. Broadway, Ste. 140
                                               Jericho, NY 11753
                                               Tel.: (516) 455-1500 x114
                                               Email: cat@thebasilelawfirm.com

                                               PRO HAC VICE PENDING




                                                                                 23
